DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on May 2, 2022.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20220801 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Manapat et al. (US 10,867,303) in view of Eckert (US 2007/0228157). 

Claims 1, 8, 15
Manapat discloses:
at least one processor (processor, see C30 L32-56); and 
at least one memory (memory, see C30 L32-56) comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the at least one processor to: 
generate transaction blocking scheme performance data (see figure 1B) based on application of the hierarchy of transaction blocking rules (e.g. reject transaction if fraud likelihood score is above threshold, see C7 L52-62) in the hierarchical order to the transaction data, wherein the transaction blocking scheme performance data includes at least a quantity of transactions of the transaction data that are blocked (blocked, see C7 L21-38) by the hierarchy of transaction blocking rules; 
display a visualization (see figure 1B) of the transaction blocking scheme performance data via the user interface; 
prompt the user to provide a response (activate rule, see C19 L65-67, figure 4B) based on the displayed visualization; and 
based on the response to the prompting from the user, activate (activate rule, see C19 L65-67, figure 4B) the transaction blocking scheme for application to incoming transactions of a current transaction data stream.
Manapat does not disclose:
Receive… order;
Apply… data;
Whereby the hierarchy… transactions. 
Eckert teaches:
receive a transaction blocking scheme (select functions, see [0035]) via a user interface (input interface, see [0035]) from a user (user, see [0035]), the transaction blocking scheme including a hierarchy of transaction blocking rules (rules, see [0019, 0063]) having a hierarchical order (hierarchical ordering, see [0019, 0063]);
apply the hierarchy of transaction blocking rules in the hierarchical order (rules define hierarchy of functions to be used, see [0063]) to transaction data (transaction, see [0063]) associated with the user, wherein the transaction data includes at least one data set of historical transaction data (previous transaction, see [0078]); 
whereby the hierarchy of transaction blocking rules (rules define a hierarchy of functions, see [0063]) is applied to incoming transactions (transactions, see [0063]), in the hierarchical order, to determine whether to prevent further processing of the incoming transactions.
Manapat discloses a processor, a memory, generating transaction blocking scheme performance data, displaying a visualization, prompting the user for a response, and activating the scheme. Manapat does not disclose receiving a transaction blocking scheme and applying the hierarchy of rules, whereby the rules are applied to incoming transactions, but Eckert does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the method for implementing user customizable risk management tools of Manapat with the transaction blocking scheme and hierarchy of rules of Eckert because 1) a need exists for enabling merchants to implement robust fraud prevention schemes (see Manapat C1 L39-62); and 2) a need exists for a digital wallet or multifunction card that can complete a transaction while minimizing denial of transaction and fee assessment (see Eckert [0010]). Receiving a transaction blocking scheme and applying a hierarchy of rules allows for a transaction to be completed in accordance with the rules.

Claims 2, 9, 16
Furthermore, Eckert teaches:
applying the hierarchy of transaction blocking rules in the hierarchical order to the transaction data comprises evaluating a first rule (e.g. credit function first, see [0063]) in the hierarchy and applying a second rule (e.g. debit function second, see [0063]) in the hierarchy based on a result of the evaluating of the first rule.

Claims 3, 10, 17
Furthermore, Manapat discloses:
the at least one memory and the computer program code are configured to, with the at least one processor, further cause the at least one processor to display a visualization (see C20 L61 – C21 L25, figure 4B, 4C) of the transaction blocking scheme performance data based on an application of the hierarchy of transaction blocking rules to a subset of transaction data selected by the user.

Claims 4, 11, 18
Furthermore, Manapat discloses:
displaying the visualization of the transaction blocking scheme performance data via the user interface further includes displaying the visualization of the transaction blocking scheme performance data in comparison with performance data associated with application of a currently active transaction blocking scheme to the transaction data (see C20 L61 – C21 L25, figure 4B, 4C).

Claims 5, 12, 19
 Furthermore, Manapat discloses:
applying the hierarchy of transaction blocking rules, in the hierarchical order, to transaction data further includes: converting the at least one transaction blocking rule into at least one query (testing of proposed rule, e.g. transaction blocked if amount exceeds/equals $200, see C22 L32-55) configured to be applied to the data set of historical transaction data (transactions from past 6 months, see C22 L32-55) and to provide results including a subset of transactions (56 payments or 1.4%, see C22 L32-55) of the data set of historical transaction data that would be blocked by the hierarchy of transaction blocking rules, wherein the transaction blocking scheme performance data is generated based on the provided results.

Claims 6, 13, 20
Furthermore, Manapat discloses:
the hierarchy of transaction blocking rules includes a plurality of transaction blocking rules (e.g. matching user rules, user’s 20 active rules, see C8 L28-47, C18 L33-40), wherein each transaction blocking rule of the plurality of transaction blocking rules is associated with at least one enforcement layer of a plurality of enforcement layers of a transaction blocking scheme enforcement engine (e.g. block if brand matches visa, amount exceeds $500, see C21 L65 – C22 L17, figure 4E), wherein each enforcement layer of the plurality of enforcement layers is configured to apply a type of transaction blocking rule to transactions in a priority order relative (weighted, see C28 L38-50) to other enforcement layers of the plurality of enforcement layers; and 
wherein activating the transaction blocking scheme further includes configuring at least one enforcement layer of the plurality of enforcement layers of the transaction Page 29 of 35UTILITY PATENTDocket No. P08008-US-UTILblocking scheme enforcement engine to apply transaction blocking rules (e.g. block if brand matches visa, amount exceeds $500, see C21 L65 – C22 L17, figure 4E) of the plurality of transaction blocking rules with which the at least one enforcement layer is associated.

Claims 7, 14
Furthermore, Manapat discloses:
the hierarchy of transaction blocking rules includes at least one of a rule for blocking a range of primary account numbers (PANs), a rule for blocking based on a country code (e.g. Russia, see C16 L36-61), a rule for blocking based on point-of-sale entry mode, or a rule for blocking based on merchant category code.

Response to Arguments 
Applicant argues that the prior art does not teach a hierarchy of transaction blocking rules. 
Please see new mapping. 

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Dangott et al. (US 2012/0233074) discloses targeted benefit account, specifically a hierarchy of rules (see [0093]). 
Brown et al. (US 2014/0278494) discloses systems for health care account processing, specifically rules-based transaction processing hierarchies (see [0036]). 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.